DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim 1 to illustrate, the limitations of  receiving… a matching request from a resource provider user…; generating… matching information associated with the matching request…; transmitting, the matching information associated with the matching request; broadcasting, by the resource provider user,  the matching information to a plurality of second users …; querying, by each of the plurality of second users,  a block chain… to obtain verification information associated with the matching request;  performing…a decentralized verification process on the queried verification information associated with the matching request;  verifying, the queried verification information based on historical resource matching data…;  receiving the verification information to generate one or more verification results associated with the matching request for matching the resource between the resource provider user and the resource requester user; receiving, by… the plurality of second users…, respective verification results generated by plurality of second users;  determining whether the matching information has been verified by the plurality of second users …; and if, the matching information for the matching request has been verified…performing a resource transfer between respective accounts of the resource provider user and the resource requester user,  as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  
The claimed invention allows for verification of user information by a financing platform (resource platform) involved in transferring of an amount of money (resource) between users, which is a commercial or legal interaction. The mere nominal recitation of a computer-implemented method, a resource platform (i.e., financing platform), user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations…” do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a computer-implemented method, a resource platform, user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations…”.  The  i.e., as a generic computer performing  generic computer functions of receiving a matching request; generating information associated with a matching request; transmitting the matching information to resource provider; broadcasting the matching information a plurality of second user devices; querying a block chain to obtain verification information related to the matching request; performing a decentralized verification process on the information…; verifying the queried verification information, receiving the verified verification information to generate verification results; receiving the one or more verification results associated with the information; determining that the information is verified by the second user devices, and if matching information in matching request has been verified, in response to the determination, performing a resource transfer between respective accounts belonging to resource provider and resource requester) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer-implemented method, user devices, a resource platform, a computer 
Resource platform and blockchain technology in lending are both well-understood, routine and conventional tools used in the financial tech industry.  Resource platforms provide an API for accessing the basic services and resources of the environment.  Depending on the system these services might be related, for example, to communication (distributed systems), process scheduling (embedded systems), or persistence (business systems). 
These additional elements are well-understood, routine and conventional activities as expressly supported by the following:
Bellahsene et al. “Object-Oriented Information Systems.” 8th International Conference, 00IS 2002, Sept. 2002. –resource platforms.
 “Europe’s Top 11 Peer-to-Peer Lending Platforms.” Fintechnews Switzerland.  July 1, 2016- P2P lending platforms
“Malaysia Regulates Peer-to-Peer Lending.”  B:INFORM.  June, 5, 2016, <bakerinform.com/home /2016/6/5/malaysia-regulates-peer-to-peer-lending>.-peer-to-peer lending platform.

Blockchain technology and lending:
“Leading the Pack in Blockchain Banking.” IBM Institute for Business Value. September 2016.
Redman, Jamie. “Chinese P2P Lending Platform Joins Hyperledger Project.” BLOCKCHAIN (HTTPS://NEWS.BITCOIN.COM/CATEGORY/BLOCKCHAIN/). Dec. 6, 2016.-P2P Lending and Blockchain technology.
Daniel, Tanner. “Frontrunners: How Fintech Revolution Is Reshaping Our Economy”. April 21, 2016. –Blockchain technology in loan markets. 
“Blockchain Peer-To-Peer Lending Platform,” R2VE Business Design Inc.  September 7, 2016.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, 

Response to Arguments
3.	Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
On pages 10-12 of the Remarks, Applicants argue that the claims recite features that are integrated into a  practical application of providing a transparent resource matching at a resource platform, which avoids an economic or privacy loss and further improves security of the matching process and by having qualified users at the resource platform, the amended claim 1 is able to provide a transparent and reliable resource matching for the qualified users at the resource platform.  The argument is not persuasive because the advantages described above are improvements to a business problem and not an improvement to a technical problem. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, computer-implemented method, a resource platform (i.e., financing platform), user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or 
On page 13 of the Remarks, Applicants contend that the claims recite eligible subject matter and is more than a drafting effort designed to monopolize the exception resulting in the claims improving the technical filed of digital verification. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application. The claims are ineligible under 35 USC 101.

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0075527 (Nagla et al.)-cited for credit score platform using block chain, historical and predictive information about borrowers to complete ratings.

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694